Citation Nr: 1810744	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  13-08 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-traumatic headaches prior to January 5, 2015.

2.  Whether the reduction of the rating for loss of stereopsis and visual acuity from 30 percent disabling to 10 percent disabling effective June 17, 2012 was proper.

3.  Entitlement to service connection for impairment of color vision.  

4.  Entitlement to an initial compensable rating for cognitive impairment and other residuals of traumatic brain injury (TBI).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Don H. Jorgensen, Attorney
ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1996 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and April 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded by the Board in July 2015 for further development.  On remand, the Veteran's initial rating for post-traumatic headaches was increased to 50 percent disabling effective January 5, 2015.  As such, the issue on appeal has been recharacterized as set forth above.

During the appeal period the Veteran submitted a VA Form 21-8940 Application for Increased Compensation Based on Unemployability, reporting that his service-connected disabilities prevent him from working in a substantially gainful occupation.  Because the issue of entitlement to a TDIU is part and parcel of a claim for a higher rating, the Board has jurisdiction of this issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of entitlement to service connection for color vision impairment, an initial compensable rating for the residuals of TBI and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the evidence demonstrates that for the entire appeal period his post-traumatic headaches have been equivalent in nature and severity to frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, especially when considered without regard to the ameliorative effects of medication.

2.  The VA examinations and other lay and medical evidence of record do not show actual improvement in the Veteran's loss of stereopsis and visual acuity or improvement in his ability to function under the ordinary conditions of life and work.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent for migraine headaches have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2017).  

2.  The reduction of the 30 percent rating for loss of stereopsis and visual acuity to 10 percent effective June 17, 2012, was improper.  38 U.S.C. §§ 1155, 5107, 5112 (2012); 38 C.F.R. §§ 3.102, 3.105(e) & (i), 3.321, 3.344, 4.3, 4.7, 4.75-4.79 Diagnostic Code (DC) 6009-6078 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Initial Rating for Headaches

The Veteran seeks an initial rating in excess of 10 percent for his service-connected post-traumatic headaches prior to January 5, 2015.  He contends that his headache disability has been productive of very frequent and severe prostrating attacks that are prolonged and significantly debilitating for performance of mental tasks required for steady employment throughout the appeal period.  See April 2012 Appeal Arguments Correspondence; see also March 2013 VA Form 9.  

The Board finds that an initial rating of 50 percent is warranted throughout the appeal period, based on the Veteran's reported symptoms and their effects.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's headaches have been rated under Diagnostic Code (DC) 8100 concerning migraine headaches.  Under this code, the highest schedular rating available, 50 percent, is warranted if the Veteran has headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  In addressing whether a 50 percent rating is warranted for headaches under DC 8100, the Board must explain its conclusion as to the applicability of 38 C.F.R. §§ 4.3, 4.7, and 4.21 in terms of each of the factors specified, i.e. "very frequent", "completely prostrating", "prolonged attacks", and "productive of severe economic inadaptability," and the meaning ascribed to these terms.  Pierce v. Principi, 18 Vet. App. 440, 445 (2004); 38 C.F.R. § 4.21.  Moreover, the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).

Resolving reasonable doubt in favor of the Veteran, the Board finds that a 50 percent rating is warranted for his post-traumatic headaches throughout the appeal period.  Although the Veteran has not exhibited all of the factors specified under DC 8100 for a 50 percent rating (i.e. "very frequent", "completely prostrating", "prolonged attacks", and "productive of economic inadaptability,"), his migraine headaches have been productive of very frequent prostrating and prolonged attacks that cause him to lose productivity.  He has consistently reported having very frequent migraines during the appeal period that are both prostrating and prolonged.  During the May 2010 VA examination the Veteran reported constant headaches exacerbated by reading or working at a computer that are only relieved by the use of medication.  He reported that when he has a headache and does not use medication, the headaches would last for more than one hour and cause him difficulty in functioning.  He reported associated photophobia and phonophobia with headaches, as well as difficulty concentrating.  A March 2011 VA examiner noted the Veteran's reports of "constant" and "continuous" headaches since his in-service motor vehicle accident.  During the March 2013 VA examination, the Veteran reported having headaches on a daily basis, and that four or five times a week these headaches would increase in intensity such that he developed sensitivity to light and throbbing pain.  The Veteran described symptoms of constant throbbing or pulsating head pain on both sides of the head with sensitivity to light.  These symptoms were also noted during the August 2016 VA examination, at which time the Veteran also reported experiencing nausea, vomiting, sensitivity to sound and changes in vision during headaches.  It was again noted that he experienced very frequent prostrating attacks more frequently than once a month.  The Board finds that this evidence supports a finding that the Veteran has suffered from very frequent prostrating and prolonged attacks of headache pain throughout the appeal period.

Additionally, the Board finds that the Veteran's headache pain and associated symptoms have caused him to lose productivity at work during the appeal period.  The Veteran reported during the May 2010 VA examination that he could not work more than two to three days a week because his headaches would become worse.  He reports that he last worked in 2011.

Moreover, after affording the Veteran the benefit of the doubt, the Board finds that the evidence of record demonstrates that his headache symptoms and functional impairment would be worse absent the medication he takes multiple times a week for this condition.  As noted above, the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones, 26 Vet. App. at 63.  A review of the criteria for DC 8100 shows that the effects of mediation are not specifically contemplated by the rating criteria.  Here, the Veteran reported using medication daily for his headaches symptoms and reported that those headache symptoms would be much worse on the days that he did not use medication.  Thus, because the evidence of record shows that the Veteran's headaches have been productive of very frequent prostrating and prolonged attacks that cause him to lose productivity, and that his headache symptoms would have been worse absent the medication he takes, the Board finds that the criteria for a 50 percent rating for migraines have been more nearly approximated throughout the appeal period. 


Propriety of Reduction in Eye Rating

The Veteran seeks restoration of the 30 percent rating for service-connected loss of stereopsis and visual acuity reduced to 10 percent disabling effective June 17, 2012.  He reports that despite the findings of the June 2012 VA examination upon which the reduction was based, his eye disabilities have not improved under the ordinary conditions of life and work.  See April 2012 Appeal Arguments Correspondence; see also July 2012 Correspondence; March 2013 VA Form 9.

In a rating reduction case, VA has the burden of establishing that the disability has improved.  It is well established that VA cannot reduce a veteran's disability evaluation without first finding that the service-connected disability has improved to the point that the veteran is now better able to function under the ordinary conditions of life and work.  See Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014); see also Faust v. West, 13 Vet. App. 342, 349 (2000); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  

The Board agrees that the competent medical and lay evidence of record does not show an actual improvement in the Veteran's eye disability affecting his ability to function under the ordinary conditions of life and work.  Throughout the appeal period the Veteran has suffered from bilateral decreased visual acuity, a lack of depth perception (stereopsis), impairment of his visual fields bilaterally and double vision (diplopia) that is not correctable.  Although his best corrected visual acuity has shown some improvement for a brief period of time during the appeal period, the Veteran's ability to function under the ordinary conditions of life and work did not show actual improvement.  At the May 2012 and June 2012 VA eye examinations, the Veteran reported blurred distance and near vision with each eye and double vision when looking at small objects, all occurring since his in-service motor vehicle accident.  The Veteran also reported constricting field of vision with each eye since 2004.  At the time of the examination the Veteran worked as a disc jockey and stated that he had trouble seeing small objects, which caused difficulty performing his job functions.  Although the May and June 2012 VA examination report noted an improvement in the Veteran's best corrected vision, the testing did not show improvement in the Veteran's stereopsis, constricted visual field or in his diplopia.  See May 2012 VA Examination Report; June 2012 VA Examination Report; March 2013 VA Form 9.  As noted by the Veteran's representative, the findings of these examinations warranted a continuation of the Veteran's 30 percent rating when considering these symptoms.  See March 2013 VA Form 9.  During the appeal period the Veteran reported that he had to discontinue his VA Vocational Rehabilitation program because his vision problems interfered with his ability to read, causing him to withdraw from his college classes.  See July 2012 Correspondence.  The Veteran also reported that he does not drive because of his visual impairments.  During a May 2014 VA medical examination, the Veteran was found to have decreased visual fields and visual acuity with best corrected vision of 20/60+ right and 20/50- left.  A September 2014 non-VA eye examination showed a decrease in visual acuity to best corrected vision of 20/80 right and 20/70 left.  At the August 2016 VA eye examination, the Veteran reported that his vision symptoms have stayed about the same during the appeal period.  The Veteran is competent to provide testimony regarding the symptoms he experiences and his functional loss, and the Board finds his reports to be credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  Significantly, the evidence does not show actual improvement in the Veteran's stereopsis, double vision or visual field contraction during the appeal period.    

In light of the above, the Board finds that the evidence of record does not show that the improvement in the Veteran's service-connected eye disabilities resulted in an actual improvement of function under the ordinary conditions of life and work.  As such, the Board restores the 30 percent rating effective June 17, 2012. 

In March 2013 and January 2014 correspondence, the Veteran's representative stated that the restoration of the 30 percent rating for service-connected loss of stereopsis and visual acuity would satisfy the Veteran's substantive appeal with regard to this issue.  Thus, the Board need not discuss whether a rating in excess of 30 percent is warranted at any point during the appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  



ORDER

An initial rating of 50 percent for post-traumatic headaches is granted, subject to the law and regulations governing the payment of VA monetary benefits.

The 30 percent rating for service-connected loss of stereopsis and visual acuity is restored effective June 17, 2012, subject to the law and regulations governing payment of monetary benefits.


REMAND

The Veteran's claim of entitlement to service connection for color vision impairment must be remanded.  The Veteran contends that it was confirmed during a December 2011 VA optometry "glareshield" evaluation by a Blind Rehabilitation Specialist that he experiences color distortions, noting that the Veteran was observed to have problems with color saturation and could not differentiate medium to dark blues, greys, purples and yellows.  See April 2012 Appeal Arguments Correspondence.  The Board notes that this VA medical record is not in the claims file, and was not considered by a VA examiner in determining whether the Veteran has a color vision impairment.  On remand, the Veteran's outstanding VA records must be obtained, and a new VA examination should be provided to determine whether the Veteran has a color vision impairment.  Sullivan v. McDonald, 815 F.3d 786 (2016); See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board finds that remand is also necessary to obtain a new examination and medical opinion to determine if the Veteran's reported chronic dizziness is a symptom or condition related to his service-connected TBI residuals.  Throughout the appeal period the Veteran has reported chronic dizziness, vertigo and increasing problems with balance.  His VA treatment records show ongoing complaints of these symptoms, as well as a diagnosis of superior semicircular canal dehiscence (SSCD) in the left ear.  The Veteran reports that these symptoms began after the motor vehicle accident in service and have continued since that time.  The VA examinations addressing the Veteran's TBI residuals have not adequately addressed these reported symptoms, the Veteran's diagnosis of SSCD, and whether this disorder is due to his service-connected TBI or in-service motor vehicle accident.  Thus, a new VA examination addressing this issue should be ordered.  See Barr, 21 Vet. App. at 312.  

The issue of entitlement to a TDIU is also remanded as inextricably intertwined with the issue of entitlement to an initial compensable rating for residuals of TBI.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records, including the December 2011 evaluation by the Blind Rehabilitation Specialist at the VA Mission Gorge (San Diego, California) clinic, and ask the Veteran to provide authorizations for any private medical records he would like considered in connection with his appeal.

2.  Then schedule the Veteran for one or more VA examinations by a qualified examiner to determine (1) the nature, extent, onset and etiology of any color vision impairment found to be present; and (2) the nature, extent, onset and etiology of any vestibular disorder found to be present, including superior semicircular canal dehiscence (SSCD) in the left ear.  

The claims file should be made available to and be reviewed by the examiner(s) in conjunction with the examination(s).  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file, examination of the Veteran and necessary testing, the examiner should address the following:

(1)  State whether the Veteran has had any impairment of his color vision during the appeal period.  If so, state whether it is at least as likely as not that the disorder had its onset in service or is caused or aggravated by a service-connected disability.  In making this determination, the examiner should specifically review and address the December 2011 evaluation by the Blind Rehabilitation Specialist noting that the Veteran had difficulty differentiating between medium to dark blues, greys, purples and yellows.

(2) State whether any vestibular disorder found to be present during the appeal period, including SSCD in the left ear, is at least as likely as not due to the Veteran's TBI or his in-service motor vehicle accident.  In making a determination, the examiner should discuss the Veteran's lay statements regarding the onset of his symptoms in service.  

If any opinion requested above cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


